                                            Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DEBBIE KROMMENHOCK, et al.,                      Case No. 16-cv-04958-WHO
                                                         Plaintiffs,                         ORDER DENYING MOTION FOR
                                   8
                                                                                             LEAVE TO FILE MOTION FOR
                                                   v.                                        RECONSIDERATION; DENYING
                                   9
                                                                                             MOTION CERTIFICATE OF
                                  10        POST FOODS, LLC,                                 APPEALABLITY; GRANTING
                                                                                             MOTION TO APPOINT ADDITIONAL
                                                         Defendant.                          CLASS COUNSEL; RESOLVING
                                  11
                                                                                             MOTIONS TO SEAL
                                  12
Northern District of California




                                                                                             Re: Dkt. Nos. 229, 230, 231, 237
 United States District Court




                                  13

                                  14           Currently before me are a number of issues. As explained below, Post’s motions for leave

                                  15   to file a motion for reconsideration and motion for certificate of appealability are DENIED and

                                  16   plaintiffs’ motion to appoint additional class counsel is GRANTED.

                                  17           The parties should meet and confer regarding the class notice and case management

                                  18   schedule in advance of the May 27, 2020 Case Management Conference. The burdens on Post for

                                  19   engaging in that meet and confer and case management process are minimal. If Post seeks Rule

                                  20   23(f) relief from the Ninth Circuit, and if the case is stayed as a result, the case schedule will be

                                  21   reassessed and the issuance of class notice put on hold. In the meantime, this case needs to move

                                  22   forward.1

                                  23                                               DISCUSSION

                                  24   I.      MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                  25           Post seeks leave to file a motion for reconsideration, arguing that in my March 9, 2020

                                  26   Order granting plaintiffs class certification and resolving the Daubert motions, I manifestly failed

                                  27
                                  28
                                       1
                                         Post’s administrative motion to continue the May 27, 2020 Case Management Conference and its
                                       attendant obligations is DENIED. Dkt. No. 237.
                                           Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 2 of 6




                                   1   to consider two sets of material facts and dispositive legal arguments that were presented. Dkt.

                                   2   No. 230. The first set of facts and arguments I supposedly failed to consider were Post’s facts and

                                   3   argument proving that plaintiffs’ damages model didn’t “fit” their theory of liability as required by

                                   4   the Supreme Court’s decision in Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013). The second

                                   5   set of facts and evidence I supposedly failed to consider were Post’s argument that plaintiffs’

                                   6   price-premia model failed to account for supply-side factors. Plaintiffs oppose the motion for

                                   7   leave, arguing that Post fails to meet the standard required by Civil Local Rule 7-9(b)(3) for

                                   8   granting leave to file a motion for reconsideration. Dkt. No. 235.

                                   9          As an initial matter, I considered all of the material facts and arguments Post and plaintiffs

                                  10   submitted in their voluminous filings, including hundreds of pages of briefs and thousands of

                                  11   pages of exhibits. That not every fact or argument was discussed in depth in my 48 page Order

                                  12   does not create error or indicate that I failed to consider material evidence or arguments.
Northern District of California
 United States District Court




                                  13          Even if Post met the requirements of Civil Local Rule 7-9(b)(3), which it did not, I reject

                                  14   each of Post’s arguments regarding error. On the Comcast “fit” argument, Post’s complaint that

                                  15   plaintiffs’ damages model included damages flowing from certain statements that plaintiffs are not

                                  16   or are no longer challenging (e.g., Whole Grains Council Stamp) does not mean the model itself

                                  17   does not fit plaintiffs’ liability theory. Post does not challenge the design theory behind the model

                                  18   itself nor the aim of what the model was assessing. Instead, Post challenges the running of the

                                  19   model by pointing to plaintiffs’ experts’ failure to exclude statements that plaintiffs were not

                                  20   challenging or that I determined were no longer be actionable. Any such over-inclusiveness

                                  21   impacts only the amount of damages plaintiffs may seek. Plaintiffs’ experts, presumably, will be

                                  22   able to address any true over-inclusiveness in the existing or refined damages calculations.2

                                  23

                                  24   2
                                         Post’s reliance on McMorrow v. Mondelez Intl., Inc., 17-CV-2327-BAS-JLB, 2020 WL 1157191
                                  25   (S.D. Cal. Mar. 9, 2020) – issued the same day my Order came out – is misplaced. There were
                                       multiple errors in the proposed conjoint survey in that case, where the consumer was asked about a
                                  26   “nutritious steady energy” claim but the plaintiffs’ theory of liability was limited to the
                                       “nutritious” statement that (as the court noted) implied something significantly different from the
                                  27   “steady energy” claim. The proposed conjoint survey, therefore, could “not tell the Court whether
                                       the respondents would pay a price premium because the product is advertised as being ‘nutritious,’
                                  28   or because it is advertised at providing ‘steady energy,’ or a combination of the two.” Id. at *9.

                                                                                         2
                                           Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 3 of 6




                                   1          As to Post’s related argument that the conjoint survey impermissibly captures the value of

                                   2   the ingredients actually included in Post’s cereals and as to Post’s second set of arguments in

                                   3   support of reconsideration that the conjoint survey failed to account for supply-side conditions,

                                   4   both of these issues were considered and adequately addressed in my March 9, 2020 Order. See,

                                   5   e.g., Dkt. No.228 at 27 (considering and rejecting Post’s argument that “the model fails because

                                   6   plaintiffs’ experts did not try and isolate and test the Challenged Statements separate and apart

                                   7   from the value of the unchallenged or truthful statements”); id. at 28-29 (relying on Hadley v.

                                   8   Kellogg Sales Co., 324 F. Supp. 3d 1084, 1108 (N.D. Cal. 2018), (rejecting challenge that conjoint

                                   9   analysis failed to use actual labels or adequately identify actual ingredients, as in the Ninth Circuit,

                                  10   such criticisms about methodology, including a survey’s ‘fail[ure] to replicate real world

                                  11   conditions,’ ‘go to the weight of the survey rather than its admissibility.’). Its arguments that

                                  12   Gaskin’s conjoint surveys and Weir’s analysis fail to prove classwide impact because they did not
Northern District of California
 United States District Court




                                  13   take into account changes in pricing or consumers’ willingness to pay price premia over time or

                                  14   location similarly go to the weight not admissibility of the Consumer Impact Model.”).3

                                  15          Post’s motion for leave is DENIED.

                                  16   II.    MOTION FOR CERTIFICATE OF APPEALABILITY
                                  17          Post also moves for a certificate of appealability under 28 U.S.C. §1292(b) of my denial of

                                  18   Post’s motion for summary judgment, to allow Post to raise its “controlling” First Amendment

                                  19   defense to plaintiffs’ consumer protection claims and to allow the Ninth Circuit to consider what

                                  20   supply-side factors a conjoint analysis seeking to prove a price-premia must establish.

                                  21          Appellate review before a final judgment is appropriate “only in exceptional cases where

                                  22   decision of an interlocutory appeal might avoid protracted and expensive litigation.” U.S. Rubber

                                  23   Co. v. Wright, 359 F.2d 784, 785 (9th Cir. 1966). For the court of appeals to have jurisdiction over

                                  24   an interlocutory appeal, the order must involve: (i) a controlling question of law; (ii) substantial

                                  25

                                  26   3
                                        Neither the unpublished Ninth Circuit opinion in Zakaria v. Gerber Products Co., 755 Fed.
                                  27   Appx. 623, 625 (9th Cir. 2018), nor the out of circuit decisions applying California’s unfair
                                       competition law (In re Gen. Motors LLC Ignition Switch Litig., 407 F. Supp. 3d 212, 224
                                  28   (S.D.N.Y. 2019) & Schechner v. Whirlpool Corp., 2:16-CV-12409, 2019 WL 4891192, at *8
                                       (E.D. Mich. Aug. 13, 2019)) persuade me to reconsider these conclusions.
                                                                                         3
                                         Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 4 of 6




                                   1   grounds for difference of opinion; and (iii) a likelihood that an immediate appeal may materially

                                   2   advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b). Certification under §

                                   3   1292(b) requires the district court to expressly find in writing that all three § 1292(b) requirements

                                   4   are met. Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010) “Courts traditionally will find

                                   5   that a substantial ground for difference of opinion exists where “‘the circuits are in dispute on the

                                   6   question and the court of appeals of the circuit has not spoken on the point, if complicated

                                   7   questions arise under foreign law, or if novel and difficult questions of first impression are

                                   8   presented.’” Id., 611 F.3d at 633 (quoting 3 Federal Procedure, Lawyers Edition § 3:212 (2010)).

                                   9   However, section 1292 “was not intended merely to provide review of difficult rulings in hard

                                  10   cases,” and certification is at the discretion of the district court. Swint v. Chambers Cnty.

                                  11   Comm’n, 514 U.S. 35, 47 (1995).

                                  12          I addressed each of the First Amendment cases raised by Post in support of its motion for
Northern District of California
 United States District Court




                                  13   summary judgment and noted why each of them was inapposite in my March 9, 2020 Order. Dkt.

                                  14   No. 228 at 15-17 & fns. 12-13. Post nonetheless persists, arguing the “substantial grounds”

                                  15   Section1292(b) factor by citing to those same inapposite cases. Dkt. No. 231 at 10-11. Post

                                  16   justifies section 1292(b) review as necessary in order to allow Post to combat the “merits standard

                                  17   of California’s consumer-protection statutes [that] has drifted ever more toward allowing

                                  18   commercial speech to be suppressed.” Id. at 11. However, failing to cite a single case directly

                                  19   addressing the question here (whether false or misleading speech actionable under generally

                                  20   applicable consumer protection statutes may be protected by the First Amendment), Post wholly

                                  21   fails to show that there are substantial grounds for difference of opinion that would justify Section

                                  22   1292(b) certification.

                                  23          Post asks me, separately, to certify an appeal on the question of whether experts

                                  24   developing conjoint survey models to determine price-premia must design the surveys to address a

                                  25   host of supply-side factors as well as the location and “relative obscurity” of challenged

                                  26   statements. Dkt. No. 231 at 13-14. Post contends that certification of these questions is necessary,

                                  27   despite its admitted intent to seek Rule 23(f) review of my class certification decision, so that the

                                  28   Ninth Circuit may fully address the “impact” of these issues with respect not only to class
                                                                                         4
                                         Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 5 of 6




                                   1   certification but also to Post’s motion for summary judgment. Dkt. No. 231 at 2, 13-14.

                                   2   However, as Post’s own briefing on summary judgment showed, the conjoint survey design issues

                                   3   were raised and fully encompassed by the class certification briefing and the related Daubert

                                   4   motions. See Dkt. No. 163 at 23 (incorporating class certification and Daubert motions on

                                   5   damages in one paragraph); Dkt. No. 206 at 12-13 (incorporating Daubert motions on damages in

                                   6   two sentences). Post’s remedy, if any, is to seek relief under Rule 23(f). There is no justification

                                   7   to separately certify these issues under Section 1292(b).

                                   8          Post’s motion for a certificate of appealability is DENIED.

                                   9   III.   MOTION TO APPOINT ADDITIONAL CLASS COUNSEL
                                  10          Plaintiffs ask me to appoint additional class counsel, Sidney W. Jackson, III, given that the

                                  11   expert work and trial in this case will be extensive and complex. Dkt. No. 229. Post did not

                                  12   oppose plaintiffs’ motion to appoint additional counsel, but presumably opposes it on the basis of
Northern District of California
 United States District Court




                                  13   its view that my certification of any class was erroneous.

                                  14          Plaintiffs’ motion to appoint additional class counsel is GRANTED. Plaintiffs have

                                  15   demonstrated that Sidney W. Jackson would adequately represent the class and is qualified to do

                                  16   so. Dkt. No. 229-2.

                                  17   IV.    MOTIONS TO SEAL
                                  18          Post has filed a chart identifying the specific pieces of information submitted by plaintiffs

                                  19   or Post on the class certification, summary judgment, and related motions to exclude that should

                                  20   remain under seal under the compelling justifications standard. See Dkt. No. 232. This chart

                                  21   identifies a significantly narrowed set of information that Post seeks to keep under seal, namely a

                                  22   limited amount of confidential information regarding formulas, costs of production, pricing

                                  23   strategy and analysis of pricing. Id. The motions to seal this very limited set of information is

                                  24   GRANTED.

                                  25          Each filing party shall efile a revised version of Dkt. Nos. 142-02, 142-27, 142-38, 147,

                                  26   170-01, 170-18, 172, 179-04, 179-11, and 202, redacting only the information identified in Dkt.

                                  27   No. 232 as allowed by the Court.

                                  28          The Clerk shall UNSEAL ALL sealed filings in Dkt. No. 151 except Dkt. Nos. 151-7 (Ex.
                                                                                         5
                                         Case 3:16-cv-04958-WHO Document 239 Filed 05/11/20 Page 6 of 6




                                   1   2), 151-55 (Ex 45), 151-81 (Ex. 57), and 151-84 (Ex. 197). These four filings remain under seal.

                                   2          The Clerk shall UNSEAL ALL sealed filings in Dkt. No. 155 except Dkt. No. 155-12

                                   3   (Weir Report). Dkt. No. 155-12 may remain under seal.

                                   4          The Clerk shall UNSEAL ALL sealed filings in Dkt. No. 174 except Dkt. Nos. 174-8 (Ex.

                                   5   11) & Dkt. No. 174-15 (Ex. 28). These two filing may remain under seal.

                                   6          The Clerk shall UNSEAL Dkt. No. 175-3 (Mot. to Exclude Silverman).

                                   7          The Clerk shall UNSEAL ALL sealed filings in Dkt. No. 178 except Dkt. Nos. 178-5 (Ex.

                                   8   4) and 178-9 (Ex. 11). These two filings remain under seal.

                                   9          The Clerk shall UNSEAL Dkt. Nos. 207-4 and 207-6. Dkt. No. 207-8 (Supp. Strombom

                                  10   Decl.) may remain under seal.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 9, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     William H. Orrick
                                  15                                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       6
